


EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made as of _______ between ITT Corporation, an Indiana
corporation (the “Corporation”), and ___________ (the “Indemnitee”).
WITNESSETH THAT:
WHEREAS, it is in the Corporation’s best interest to attract and retain capable
directors and officers;
WHEREAS, both the Corporation and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public corporations in today’s environment;
WHEREAS, it is now and has always been the policy of the Corporation to
indemnify the members of its Board of Directors and its officers so as to
provide them with the maximum possible protection available in accordance with
applicable law;
WHEREAS, Article 4 of the Corporation’s Amended and Restated By-laws (“By-laws”)
and applicable law expressly recognize that the right of indemnification
provided therein shall not be exclusive of any other rights to which any
indemnified person may otherwise be entitled; and
WHEREAS, the Corporation’s By-laws, its Amended and Restated Articles of
Incorporation (“Articles of Incorporation”) and applicable law permit contracts
between the Corporation and the members of its Board of Directors and officers
covering indemnification;
NOW, THEREFORE, the parties hereto agree as follows:
1.    Indemnity. In consideration of the Indemnitee’s agreement to serve or
continue to serve as a Director or officer of the Corporation, or, at the
request of the Corporation, as a director, officer, employee, fiduciary or agent
of another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, whether for profit or not, and including, without
limitation, any employee benefit plan (a “Designated Agent”), if Indemnitee was
or is made or is threatened to be made a party to, or is otherwise involved in,
as a witness or otherwise, any threatened, pending or completed investigation,
claim, action, suit, arbitration, alternate dispute resolution mechanism or
proceeding (brought in the right of the Corporation or otherwise), whether
civil, criminal, administrative or investigative (including, without limitation,
any internal corporate investigation), whether formal or informal, and including
all appeals thereto (a “Proceeding”), the Corporation hereby agrees to hold the
Indemnitee harmless and to indemnify the Indemnitee to the fullest extent now or
hereafter permitted by applicable law from and against any and all reasonable
expenses (which term shall be broadly construed and include, without limitation,
all direct and indirect costs of any type or nature whatsoever (including,
without limitation, all reasonable attorneys’ fees and related disbursements,
appeal bonds, and other out-of-pocket costs) (“Expenses”), judgments, fines,
amounts paid in settlement (with such judgments, fines or amounts including,
without limitation, all direct and indirect payments of any type or nature
whatsoever, as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan), liabilities or losses actually incurred by
the Indemnitee by reason of the fact such person is or was a Director or officer
of the Corporation or a Designated Agent, or by reason of any actual or alleged
action or omission to act taken or omitted in any such capacity, subject to the
terms and conditions of this Agreement.






--------------------------------------------------------------------------------




2.    Insurance. (a) To the extent that the Corporation maintains an insurance
policy or policies (the “insurance policies”) providing liability insurance for
directors, officers, employees, fiduciaries or agents of the Corporation or of
any other corporation, partnership, limited liability company, joint venture,
trust or other enterprise, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for the most favorably insured director, officer, employee,
fiduciary or agent under such policy or policies.
(b)    At the time the Corporation receives notice from Indemnitee, or is
otherwise aware, of a Proceeding, the Corporation shall give prompt notice to
the insurers in accordance with the procedures set forth in any applicable
insurance policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such insurance policies.
(c)    In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee. The Indemnitee shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights. The Corporation shall pay or reimburse all Expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.
(d)    The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. The Indemnitee shall promptly repay to
the Corporation any amounts paid hereunder to the extent the Indemnitee receives
payment under any insurance policy, contract, agreement or otherwise in respect
of any claim or Expenses the Corporation has paid to the Indemnitee.
3.    Additional Indemnity. Subject only to the exclusions set forth in Section
4 hereof, the Corporation hereby further agrees to hold harmless and indemnify
the Indemnitee:
(a)    to the fullest extent provided under Article 4 of the Corporation’s
By-laws as in effect at the date hereof; and


(b)    in the event the Corporation does not maintain in effect insurance
coverage for the Indemnitee to the extent required by Section 2 hereof, to the
fullest extent of the coverage which would otherwise have been provided for the
benefit of the Indemnitee pursuant to the insurance policies required thereby.
4.    Limitations on Additional Indemnity. No indemnity pursuant to Section 3
herof shall be paid by the Corporation:
(a)    except to the extent the aggregate of losses to be indemnified thereunder
exceed the amount of such losses for which the Indemnitee is indemnified or
insured pursuant to either Section 1 or 2 hereof;
(b)    in respect of remuneration paid to, or indemnification of, the
Indemnitee, if it shall be determined by a final judgment or other final
adjudication that such remuneration or indemnification was or is prohibited by
applicable law;
(c)    for any transaction from which the Indemnitee derived an improper
personal benefit;
(d)    unless (i) the Indemnitee’s conduct was in good faith and (ii) the
Indemnitee reasonably believed (A) in the case of conduct in the Indemnitee’s
official capacity with the Corporation (as defined in Indiana Code 23-1-37-5),
that his or her conduct was in the best interests of the Corporation, and (B) in




--------------------------------------------------------------------------------




all other cases, that his or her conduct was at least not opposed to the
Corporation’s best interests and (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe his or her conduct was lawful or
had no reasonable cause to believe that his or her conduct was unlawful;
(e)    in respect of acts or omissions which involve intentional misconduct or a
knowing violation of law by the Indemnitee; or
(f)    in respect of any claim brought by the Indemnitee against the Corporation
except in respect of the enforcement of its rights hereunder.
5.     Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period the Indemnitee is
a Director or officer of the Corporation and shall continue thereafter so long
as the Indemnitee may be made or threatened to be made a party to, or be
otherwise involved in, as a witness or otherwise, any Proceeding, by reason of
the fact that the Indemnitee was a Director or officer of the Corporation or a
Designated Agent, or by reason of any action alleged to have been taken or
omitted in any such capacity.
6.    Notification and Defense of Claim (a) Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee
shall, if a claim in respect thereof is to be made against the Corporation under
this Agreement, notify the Secretary of the Corporation in writing of the
commencement thereof and shall provide the Secretary with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification; but an omission to so promptly notify the Corporation will not
relieve it from any liability which it may have to the Indemnitee (i) under this
Agreement, except to the extent the Corporation is actually and materially
prejudiced in its defense of such Proceeding or (ii) otherwise than under this
Agreement, including, without limitation, its liability to indemnify the
Indemnitee under the Corporation’s By-laws.
(b)    With respect to any such Proceeding:
(1)    the Corporation shall be entitled to participate therein at its own
expense;
(2)    except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party shall be entitled to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee. After notice from the Corporation to the Indemnitee of its election
so to assume the defense thereof and approval by the Indemnitee of such counsel
(which approval shall not be unreasonably withheld), the Corporation will not be
liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee for separate counsel or otherwise in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
its own counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of the Indemnitee unless (i) the
employment of such counsel by the Indemnitee has been authorized by the
Corporation, (ii) the Indemnitee shall have reasonably concluded (with written
notice to the Corporation setting forth the basis for such conclusion) that
there would be a conflict of interest between the Corporation and the Indemnitee
in the conduct of the defense of such Proceeding, or (iii) the Corporation shall
not in fact have employed counsel to assume the defense of such Proceeding
within 20 days of delivery of the Corporation’s notice, in each of which cases
the fees and expenses of counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Corporation or as to which the
Indemnitee shall have made the conclusion provided for in (ii) above; and
(3)    the Corporation shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without the Corporation’s written consent.




--------------------------------------------------------------------------------




The Corporation shall not settle any Proceeding in any manner that would impose
any penalty, obligation or limitation on the Indemnitee without the Indemnitee’s
written consent. Neither the Corporation nor the Indemnitee will unreasonably
withhold or delay their consent to any proposed settlement requested by the
other.
(c)    Except as otherwise required by applicable law, the procedures for the
Corporation’s determination of the Indemnitee’s entitlement to indemnification
hereunder shall be made pursuant to and in accordance with this Agreement and
the procedures set forth in the By-Laws in effect as of the date hereof, or any
such procedures that may be more favorable to the Indemnitee that are set forth
in the By-Laws in effect on the date Indemnitee provides the Secretary notice of
the request for indemnification.
7.    Advancement and Repayment of Expense. The Corporation shall advance or
reimburse the Indemnitee for all Expenses incurred in connection with any
Proceeding promptly following receipt by the Corporation of (and in any event
within twenty (20) days following) a request therefor from the Indemnitee to the
extent that the Indemnitee has been successful on the merits or otherwise in
connection with a Proceeding for which indemnification is permitted by this
Agreement. In addition, the Corporation shall advance or reimburse the
Indemnitee for all Expenses incurred in connection with any Proceeding that has
not yet been finally determined promptly following receipt by the Corporation of
(and in any event within twenty (20) days following) (i) receipt by the
Corporation of (A) a statement from the Indemnitee requesting advancement or
repayment of any Expenses incurred in connection with any Proceeding, which
statement shall reasonably evidence the Expenses incurred or to be incurred and
contain an affirmation that he or she in good faith believes he or she has met
the standard of conduct required by law and this Agreement for indemnification,
and (B) a written undertaking by the Indemnitee that the Indemnitee will
reimburse (without interest) the Corporation for all reasonable Expenses
advanced, paid or incurred by the Corporation on behalf of the Indemnitee in
respect of a claim against the Corporation under this Agreement in the event and
only to the extent that it shall be ultimately and finally determined that the
Indemnitee is not entitled to be indemnified by the Corporation for such
Expenses under the provisions of applicable law, the Corporation’s Articles of
Incorporation or By-laws and this Agreement and (ii) a determination by the
Corporation pursuant to the procedures set forth in the By-laws that the facts
then known to the Corporation would not preclude indemnification under the
provisions of applicable law and this Agreement. The Corporation’s obligations
to advance Expenses under this Section 7 shall not be subject to any conditions
or requirements not contained in this Section, except as required by applicable
law.
8.    Nonexclusivity. The provisions for indemnification and advancement and
reimbursement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, in any court in which a proceeding is brought, the Corporation’s
Articles of Incorporation or By-laws, other agreements or otherwise, and the
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of the Indemnitee. No amendment or alteration of the
Corporation’s Articles of Incorporation or By-laws or another agreement shall
adversely affect the rights provided to the Indemnitee under this Agreement. To
the extent that a change in Indiana or other applicable law, whether by statute
or judicial decision, permits greater indemnification or payment than would be
afforded currently under the Corporation’s Articles of Incorporation, By-laws or
this Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change if
permitted by applicable law.
9.    Enforcement. If a claim under this Agreement is not paid in full by the
Corporation within ninety days after a written request has been received by the
Corporation, the Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the Indemnitee shall also be entitled to be indemnified for
all Expenses actually and reasonably incurred by the Indemnitee in connection
with the prosecution of such claim. Nothing in this Section 11 is intended to
limit the Corporation’s obligations with respect to the




--------------------------------------------------------------------------------




advancement or repayment of Expenses to Indemnitee in connection with any
action, suit or proceeding instituted by the Indemnitee to enforce or interpret
this Agreement.
10.    Severability. If any provision of this Agreement shall be held to be or
shall, in fact, be invalid, inoperative or unenforceable as applied to any
particular case or in any particular jurisdiction, for any reason, such
circumstances shall not have the effect of rendering the provision in question
invalid, inoperative or unenforceable in any other distinguishable case or
jurisdiction, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences, clauses
or Sections contained in this Agreement shall not affect any other remaining
part of this Agreement.
11.    Governing Law; Binding Effect; Amendment or Termination (a) This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Indiana.
(b)    This Agreement shall be binding upon the Indemnitee and upon the
Corporation and its successors and assigns, and shall inure to the benefit of
the Indemnitee and his or her heirs, personal representatives, executors and
administrators, and to the benefit of the Corporation and its successors and
assigns.
(c)    This Agreement, together with the documents referred to herein,
constitutes the entire agreement between the parties hereto with respect to the
matters covered hereby, and any other prior oral or written understandings or
agreements with respect to the matters covered hereby are expressly superseded
by this Agreement.
(d)    No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.
[Signature Page Follows]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ITT Corporation


By:     
Name:
Title:




[Name of Director or Officer]


